


Exhibit 10.46

 

TRAVELERS

PERFORMANCE SHARES AWARD NOTIFICATION AND AGREEMENT

 

(This award must be accepted within 90 days after the Grant Date shown below or
it will be forfeited. Refer below to Section 18.)

 

Participant:

“NAME”

Grant Date:

Number of Performance Shares: “GRANTED”

Performance Period: XXXXX XX, 20XX to XXXXX XX, 20XX

 

1.                                      Grant of Performance Shares. This
performance shares award is granted pursuant to The Travelers Companies, Inc.
Amended and Restated 2004 Stock Incentive Plan (the “Plan”), by The Travelers
Companies, Inc. (the “Company”) to you (the “Participant”) as an employee of the
Company or an affiliate of the Company (together, the “Travelers Group”). The
Company hereby grants to the Participant as of the Grant Date an award (“Award”)
for the initial number of Performance Shares set forth above pursuant to the
Plan, as it may be amended from time to time, and subject to the terms,
conditions, and restrictions set forth herein, including, without limitation,
the conditions set forth in Section 7.

 

2.                                      Terms and Conditions. The terms,
conditions, and restrictions applicable to the Award are specified the Plan,
this grant notification and agreement, including Exhibits A and B (the “Award
Agreement”), and the prospectus dated February 5, 2013 (titled “Travelers Equity
Awards”) and any applicable prospectus supplement (together, the “Prospectus”).
The terms, conditions and restrictions in the Plan and Prospectus include, but
are not limited to, provisions relating to amendment, vesting, cancellation and
settlement, all of which are hereby incorporated by reference into this Award
Agreement to the extent not otherwise set forth herein.

 

By accepting this Award, the Participant acknowledges receipt of the Prospectus
and that he or she has read and understands the Prospectus.

 

The Participant understands that the Award and all other incentive awards are
entirely discretionary and that no right to receive an award exists absent a
prior written agreement with the Company to the contrary. The Participant also
understands that the value that may be realized, if any, from the Award is
contingent, and depends on the future financial performance of the Company,
among other factors. The Participant further confirms his or her understanding
that the Award is intended to promote employee retention and stock ownership and
to align participants’ interests with those of shareholders, is subject to
performance conditions and will be cancelled if the performance or other
conditions are not satisfied. Thus, the Participant understands that (a) any
monetary value assigned to the Award in any communication regarding the Award is
contingent, hypothetical, or for illustrative purposes only, and does not
express or imply any promise or intent by the Company to deliver, directly or
indirectly, any certain or determinable cash value to the Participant;
(b) receipt of the Award or any incentive award in the past is neither an
indication nor a guarantee that an incentive award of any type or amount will be
made in the future, and that absent a written agreement to the contrary, the
Company is free to change its practices and policies regarding incentive awards
at any time; and (c) performance may be subject to confirmation and final
determination by the Company’s Board of Directors or its Compensation Committee
(the “Committee”) that the performance conditions have been satisfied.

 

The Participant shall have no rights as a stockholder of the Company with
respect to any shares covered by the Award unless and until the Award is vested
and settled in shares of Common Stock.

 

3.                                      Performance Period. For purposes of the
Award, the Performance Period shall be defined as the three-year period
commencing XXXXX XX, 20XX and ending XXXXX XX, 20XX.

 

4.                                      Vesting. The Award shall vest in full on
the last day of the Performance Period, provided the Participant remains
continuously employed within the Travelers Group.  If the Participant has a
termination of, or break in, employment prior to the last day of the Performance
Period, the Participant’s rights are determined under the Award Rules of
Exhibit A.

 

1

--------------------------------------------------------------------------------


 

5.                                      Settlement of Award. The number of
Performance Shares vested (which shall include any additional Performance Shares
credited to the Participant’s account pursuant to Section 6) shall be calculated
based on the Performance Shares Vesting Grid set forth in Exhibit B. The Company
shall deliver to the Participant, subject to any certification of satisfaction
of the performance goal as required by the Plan in order to comply with
Section 162(m) of the Internal Revenue Code a number of shares of Common Stock
equal to the number of vested Performance Shares on January 1 of the year
following the end of the Performance Period or as soon as administratively
practicable thereafter (but no later than March 15 of the year following the end
of the Performance Period). The number of shares of Common Stock delivered to
the Participant shall be reduced by a number of shares of Common Stock having a
Fair Market Value on the date of delivery equal to the tax withholding
obligation.

 

6.                                      Dividend Equivalents. The Participant
shall be entitled to receive additional Performance Shares with respect to any
cash dividends declared by the Company. The number of additional Performance
Shares shall be determined by multiplying the number of Performance Shares
credited to the Participant’s account (which shall include the number of
Performance Shares set forth above, plus any Performance Shares credited in
connection with dividend payments under this Section 6), times the dollar amount
of the cash dividend per share of Common Stock, and then dividing by the Fair
Market Value of the Common Stock as of the dividend payment date. The
Participant’s right to any Performance Shares credited to the Participant’s
account in connection with dividends shall vest in the same manner described in
Section 4.  As described in Section 5, such additional Performance Shares shall
be included in the total number of Performance Shares credited to the
Participant’s account for purposes of applying the Performance Shares Vesting
Grid.

 

7.                                      Grant Conditioned on Principles of
Employment Agreement.

 

(a)                                 Notwithstanding any contrary provision in
this Award Agreement, the grant of the Award shall not be effective and shall be
null and void unless the Participant has agreed, in the manner prescribed by the
Company and no later than the date immediately preceding the Grant Date, to be
bound by the Company’s Principles of Employment Agreement in effect on the date
immediately preceding the Grant Date (the “POE Agreement”), as published on the
Company’s intranet site or previously distributed in hard copy to the
Participant.

 

(b)                                 By accepting the Award, the Participant
agrees that the POE Agreement shall supersede and replace the form of Principles
of Employment Agreement contained or referenced in any prior equity award made
by the Company to the Participant, and, accordingly, such prior equity award
shall become subject to the terms and conditions of the POE Agreement.

 

(c)                                  In the case of a Participant who has
received this grant upon or in connection with the commencement of his or her
employment with the Travelers Group, 7(a) and 7(b) shall not apply. While the
grant to such Participant is not conditioned on prior execution of the POE
Agreement, the Participant shall forfeit the grant and it shall be cancelled and
of no further force and effect if the Participant fails to sign and deliver the
POE Agreement to the Company by the deadline set forth in his or her offer
letter or employment agreement, or in the absence of such deadline, by the close
of the fifth (5th) business day of his or her employment with the Travelers
Group.

 

8.                                      Acceptance of Exhibit A - Award Rules.
The Participant agrees to be bound by the terms of the Award Rules set forth in
Exhibit A (“Award Rules”).

 

9.                                      Acceptance of and Agreement to
Non-Solicitation Conditions. In consideration for the Award of Performance
Shares under this Award Agreement, the Participant agrees to be bound by the
following conditions (the “Non-Solicitation Conditions”):

 

(a)                                 The Company and the Participant understand,
intend and agree that the Non-Solicitation Conditions of this Section 9 are
intended to protect the Travelers Group and other participants in the Plan
against the Participant raiding its employees and/or its business during the
twelve (12) month period (the “Restricted Period”) following the date of the
conclusion of the Participant’s employment with the Travelers Group (whether
voluntary or involuntary) as reflected on the books and records of the Travelers
Group (the “Termination Date”), while recognizing that after the Termination
Date, the Participant is still permitted to compete with the Travelers Group,

 

2

--------------------------------------------------------------------------------


 

except to the extent “Confidential Information” is used in such competitive
activity and subject to the restrictions set forth below. Further, nothing in
this Section 9 is intended to grant or limit any rights or claims as to any
future employer of the Participant.  For purposes of this Award Agreement,
“Confidential Information” includes, but is not limited to, highly sensitive
non-public information such as social security numbers; medical information;
internal information about Travelers’ business, such as non-public financial,
sales, marketing, technical and business information, including profit and loss
statements, business/marketing strategy and trade secrets; employee, client,
customer, policyholder, vendor, consultant and agent information; legal advice
obtained; product and system information; and any compilation of this
information or employee information obtained solely through the course of
employment at Travelers.  Nothing in this definition should be construed as
prohibiting non-managerial employees from sharing information concerning their
own wages or other terms and conditions of employment, or for purposes of
otherwise pursuing their legal rights.  The Participant’s obligations with
respect to Confidential Information under this Section 9 are in addition to, and
do not relieve the Participant of, any obligations that the Participant has with
respect to Confidential Information under other agreements, Company plans or
policies, or applicable law.

 

(b)                                 Non-Solicitation of Employees. During the
Restricted Period, the Participant will not seek to recruit or solicit, or
assist, participate in or promote the recruiting or solicitation of, interfere
with, attempt to influence or otherwise affect the employment of any person who
was or is employed by the Travelers Group at any time during the last three
months of the Participant’s employment or during the Restricted Period. Further,
the Participant shall not, on behalf of himself or herself or any other person,
hire, employ or engage any such person. The Participant shall not directly
engage in the aforesaid conduct through a third party for the purpose of
colluding to avoid the restrictions in this Section 9. However, the
Non-Solicitation Conditions do not preclude the Participant from directing a
third party (including but not limited to employees of his/her subsequent
employer or a search firm) to broadly solicit, recruit, and hire individuals,
some of whom may be employees of the Travelers Group, provided that the
Participant does not specifically direct such third party specifically to target
employees of the Travelers Group generally or specific individual employees of
the Travelers Group.

 

(c)                                  Non-Solicitation of Business. If, after the
Termination Date, the Participant accepts a position as an employee, consultant
or contractor with a direct competitor of the Company, then, during the
Restricted Period, the Participant will not use Confidential Information to seek
to recruit or solicit, or assist, participate in or promote the recruiting or
solicitation of, interference with, attempt to influence or otherwise affect any
person or entity who is a client, customer, policyholder, or agent of the
Travelers Group, to discontinue business with the Travelers Group, and/or move
that business elsewhere. The Participant also agrees not to be directly and
personally involved in the negotiation, competition for, solicitation or
execution of any individual book roll over(s) or other book of business transfer
arrangements involving the transfer of business away from Travelers Group, at
any time after the Termination Date, even if Confidential Information is not
involved. The Participant may, at any time after the Termination Date, direct a
third party (including but not limited to employees of his/her subsequent
employer) to negotiate, compete for, solicit and execute such book roll
over(s) or other book of business transfer arrangements, provided that
(i) Confidential Information is not involved, (ii) the Participant is not
personally and directly involved in such activities, and (iii) the Participant
does not direct such third party specifically to target agents of Travelers
Group.

 

(d)                                 Subject to the non-competition obligations
in the Award Rules that apply to Participants meeting the “Retirement Rule,” at
any time after the Termination Date, the Participant may otherwise compete with
the Travelers Group, including but not limited to competing on an account by
account or deal by deal basis, to the extent that he or she does not violate the
provisions of subsection (c) above or any other contractual, statutory or common
law obligations to the Company.

 

(e)                                  Notwithstanding anything herein to the
contrary, if the Participant breaches any of the Non-Solicitation Conditions of
this Section 9, then one day of additional time shall be added to the
restriction (and to the definition of Restricted Period) for each day of
noncompliance, so that the

 

3

--------------------------------------------------------------------------------


 

Company is given the benefit of Participant’s compliance with the restriction
for a full twelve (12) months.

 

(f)                                   If the final judgment of a court of
competent jurisdiction declares that any term or provision of this Section 9 is
invalid or unenforceable, the parties agree that (i) the court making the
determination of invalidity or unenforceability shall have the power to reduce
the scope, duration, or geographic area of the term or provision, to delete
specific words or phrases, or to replace any invalid or unenforceable term or
provision with a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision, (ii) the parties shall request that the court exercise that power,
and (iii) this Award Agreement shall be enforceable as so modified after the
expiration of the time within which the judgment or decision may be appealed.

 

(g)                                  During the Restricted Period or any
extension thereof, the Participant shall notify any subsequent employer of his
or her obligations under this Award Agreement prior to commencing employment. 
During the Restricted Period or any extension thereof, the Participant will
provide the Company fourteen (14) days advance written notice prior to becoming
employed by any person or entity or engaging in any business of any type or
form.

 

(h)                                 As consideration for and by accepting the
Award, the Participant agrees that the Non-Solicitation Conditions of this
Section 9 shall supersede any non-solicitation covenants contained or
incorporated in any prior equity award made by the Company to the Participant
under The Travelers Companies, Inc. Amended and Restated 2004 Stock Incentive
Plan, the Travelers Property Casualty Corp. 2002 Stock Incentive Plan, or The
St. Paul Companies, Inc. Amended and Restated 1994 Stock Incentive Plan (“Prior
Equity Awards”); accordingly, such Prior Equity Awards shall become subject to
the terms and conditions of the Non-Solicitation Conditions of this Section 9. 
However, these Non-Solicitation Conditions shall be in addition to, and shall
not supersede, any non-solicitation, non-competition or other restrictive
covenants contained or incorporated in (i) any Non-Competition Agreement between
the Company and the Participant arising out of the Participant’s service as a
Management Committee member, (ii) any other agreement between the Company and
the Participant (other than such Prior Equity Awards), or (iii) any other
Company plan or policy that covers the Participant (other than such Prior Equity
Awards).

 

10.                               Forfeiture of Performance Shares Award.

 

(a)                                 Participant’s Agreement.  The Participant
expressly acknowledges that the terms of Section 9 and this Section 10 are
material to this Agreement and reasonable and necessary to protect the
legitimate interests of the Company, including without limitation, the Company’s
Confidential Information, trade secrets, customer and supplier relationships,
goodwill and loyalty, and that any violation of these Non-Solicitation
Conditions by the Participant would cause substantial and irreparable harm to
the Company and other Participants in the Plan.  The Participant further
acknowledges and agrees that:

 

(i)            The receipt of the Award constitutes good, valuable and
independent consideration for the Participant’s acceptance of and compliance
with the provisions of the Award Agreement, including the forfeiture and
recapture provision of subsection 10(b) below and the Non-Solicitation
Conditions of Section 9 above, and the amendment of prior equity award
provisions of subsection 10(f) and Section 20, below.

 

(ii)           The Participant’s rights with respect to the Award are
conditioned on his or her timely acceptance of the POE Agreement and his or her
compliance with the POE Agreement at all times thereafter.

 

(iii)          The scope, duration and activity restrictions and limitations
described in this Agreement are reasonable and necessary to protect the
legitimate business interests of the Company, even if any provision of Section 9
or this Section 10 may limit the Participant’s ability to earn a livelihood for
some period of time.  The Participant acknowledges that all restrictions and
limitations relating to the Restricted Period will apply regardless of the

 

4

--------------------------------------------------------------------------------


 

reason the Participant’s employment ends.  The Participant further agrees that
any alleged claims the Participant may have against the Company do not excuse
the Participant’s obligations under this Award Agreement.

 

(b)                                 Remedies for Breach.  The Participant agrees
that, prior to the Termination Date and during the Restricted Period, if the
Participant breaches the Non-Solicitation Conditions and/or the POE Agreement,
in addition to all rights and remedies available to the Company at law and in
equity (including without limitation those set forth in the Award Rules for
involuntary termination), the Participant will immediately forfeit any portion
of the Award made under this Award Agreement that has not yet been paid, settled
or vested. The Company may also recapture from the Participant any and all
compensatory value that the Participant received for the last twelve (12) months
of his or her employment and through the end of the Restricted Period from any
such Award (including without limitation the amount of any Common Stock
distribution or cash payment made to the Participant upon the vesting,
distribution, or settlement of the Award, and/or any consideration received by
the Participant upon the sale or transfer of the Common Stock acquired through
vesting, distribution, or settlement of the Award). The Participant will
promptly pay the full amount due upon demand by the Company, in the form of cash
or shares of Common Stock at current Fair Market Value.

 

(c)                                  No Limitation on Company’s Rights or
Remedies. The forfeiture and recapture remedies under subsection 10(b) shall not
limit or modify the Company’s rights and remedies to obtain other monetary,
equitable or injunctive relief as a result of breach of, or in order to enforce,
the terms and conditions of this Agreement or with respect to any other
covenants or agreements between the Company and the Participant or the
Participant’s obligations under applicable law.

 

(d)                                 Award Rules. The Award Rules provide a right
to payment, subject to certain conditions, following the Participant’s
Termination Date if the Participant meets the Retirement Rule which, among other
conditions, may require that the Participant not engage in any activities that
compete with the business operations of the Travelers Group through the
settlement date of the Award (such non-compete condition may extend beyond the
Restricted Period). The remedies for a violation of such non-compete conditions
are specified in the Award Rules and are in addition to any remedies of the
Travelers Group under this Section 10.

 

(e)                                  Severability. If any court determines that
any of the terms and conditions of Section 9 or this Section 10 are invalid or
unenforceable, the remainder of the terms and conditions shall not thereby be
affected and shall be given full effect, without regard to the invalid
portions.  If any court determines that any of the terms and conditions are
unenforceable because of the duration of such terms and conditions or the area
covered thereby, such court shall have the power to reduce the duration or area
of such terms and conditions and, in their reduced form, the terms and
conditions shall then be enforceable and shall be enforced.

 

(f)                                   Awards Subject to Recoupment. Except to
the extent prohibited by law, an outstanding Award may be forfeited, and the
compensatory value received under the Award (including without limitation the
amount of any Common Stock distribution or cash payment made to the Participant
upon the vesting, distribution, or settlement of the Award, or consideration
received by the Participant upon the sale or transfer of the Common Stock
acquired through vesting, distribution, or settlement of the Award) may be
subject to recoupment by the Company, in accordance with the Company’s executive
compensation recoupment policy and other policies in effect from time to time
with respect to forfeiture and recoupment of bonus payments, retention awards,
cash or stock-based incentive compensation or awards, or similar forms of
compensation, and the terms of any such policy, while it is in effect, are
incorporated herein by reference.  As consideration for and by accepting the
Award Agreement, the Participant agrees that all the remedy and recoupment
provisions of this Section 10 shall apply to any prior equity award made by the
Company to the Participant, shall be in addition to and shall not supersede any
other remedies contained or referenced in any such prior equity award, and,
accordingly, such prior equity award shall become subject to both those other
remedies and the terms and conditions of this Section 10.

 

5

--------------------------------------------------------------------------------


 

(g)                                  Survival of Provisions.  The agreements,
covenants, obligations, and provisions contained in Section 9 and this
Section 10 shall survive the Participant’s Termination Date and the expiration
of this Award Agreement, and shall be fully enforceable thereafter.

 

11.                               Consent to Electronic Delivery. In lieu of
receiving documents in paper format, the Participant agrees, to the fullest
extent permitted by law, to accept electronic delivery of any documents that the
Company may desire or be required to deliver (including, but not limited to,
prospectuses, prospectus supplements, grant or award notifications and
agreements, account statements, annual and quarterly reports, and all other
agreements, forms and communications) in connection with this and any other
prior or future incentive award or program made or offered by the Company or its
predecessors or successors. Electronic delivery of a document to the Participant
may be via a Company e-mail system or by reference to a location on a Company
intranet site to which the Participant has access.

 

12.                               Administration. The Company’s Administrative
Committee administers the Plan and this Award Agreement and has the authority to
interpret any ambiguous or inconsistent terms in its sole discretion.  The
Participant’s rights under this Award Agreement are expressly subject to the
terms and conditions of the Plan and to any guidelines the Administrative
Committee adopts from time to time.  The interpretation and construction by the
Administrative Committee of the Plan and this Award Agreement, and such
rules and regulations as the Administrative Committee may adopt for purposes of
administering the Plan and this Award Agreement, will be final and binding upon
the Participant.  In administering the Plan, or to comply with applicable legal,
regulatory, tax, or accounting requirements, it may be necessary for a member of
the Travelers Group to transfer certain Participant data to another member of
the Travelers Group, or to its outside service providers or governmental
agencies. By accepting the Award, the Participant consents, to the fullest
extent permitted by law, to the use and transfer, electronically or otherwise,
of his or her personal data to such entities for such purposes.

 

13.                               Entire
Agreement/Amendment/Survival/Assignment. The terms, conditions and restrictions
set forth in the Plan, this Award Agreement, the Prospectus and other Company
policies in effect from time to time relating to the Plan, constitute the entire
understanding between the parties hereto regarding the Award and supersede all
previous written, oral, or implied understandings between the parties hereto
about the subject matter hereof. This Award Agreement may be amended by a
subsequent writing (including e-mail or electronic form) agreed to between the
Company and the Participant. Section headings herein are for convenience only
and have no effect on the interpretation of this Award Agreement. The provisions
of the Award Agreement that are intended to survive the Termination Date of a
Participant, specifically including Sections 9 and 10 hereof, shall survive such
date. The Company may assign this Award Agreement and its rights and obligations
hereunder to any current or future member of the Travelers Group.

 

14.                               No Right to Employment. The Participant agrees
that nothing in this Award Agreement constitutes a contract of employment with
the Company for a definite period of time. The employment relationship is “at
will,” which affords the Participant or the Travelers Group the right to
terminate the relationship at any time for any reason or no reason not otherwise
prohibited by applicable law. The Travelers Group retains the right to decrease
the Participant’s compensation and/or benefits, transfer or demote the
Participant or otherwise change the terms or conditions of the Participant’s
employment with the Travelers Group.

 

15.                               No Limitation on the Company’s Rights.  The
Participant agrees that nothing in this Award Agreement shall in any way affect
the Company’s right or power to make adjustments, reclassifications or changes
in its capital or business structure or to merge, consolidate, reincorporate,
dissolve, liquidate or sell or transfer all or any part of its business or
assets.

 

16.                               Transfer Restrictions. The Participant may not
sell, assign, transfer, pledge, encumber or otherwise alienate, hypothecate or
dispose of the Award or his or her right hereunder to receive any Performance
Shares, except as otherwise provided in the Prospectus.

 

17.                               Conflict. In the event of a conflict between
the Plan, the Award Agreement and/or the Prospectus, the documents shall control
in that order (that is, the Plan, the Award Agreement and the Prospectus).

 

6

--------------------------------------------------------------------------------


 

18.                               Acceptance and Agreement by the Participant;
Forfeiture upon Failure to Accept. By accepting this Award, the Participant
agrees to be bound by the terms, conditions, and restrictions set forth in the
Prospectus, the Plan, this Award Agreement, and the Company’s policies, as in
effect from time to time, relating to the Plan.  The Participant’s rights under
the Award will lapse ninety (90) days from the Grant Date and the Award will be
forfeited on such date if the Participant does not accept the Award by such
date.  In the case of a grant issued upon or in connection with commencement of
employment with the Travelers Group, forfeiture may occur as of the date
referenced or specified in Section 7(c) of this Award Agreement if the
Participant has not by then agreed to be bound by the POE Agreement.  In the
case of any other grant, this grant is null and void if the Participant has not
by the date immediately preceding the Grant Date agreed to be bound by the POE
Agreement.  For the avoidance of doubt, the Participant’s failure to accept the
Award Agreement shall not affect his or her continuing obligations under any
other agreement between the Company and the Participant.

 

19.                               Waiver; Cumulative Rights.  The Company’s
failure or delay to require performance by the Participant of any provision of
this Award Agreement will not affect its right to require performance of such
provision unless and until the Company has waived such performance in writing. 
Each right under this Award Agreement is cumulative and may be exercised in part
or in whole from time to time.

 

20.                               Governing Law and Forum for Disputes. The
Award Agreement shall be legally binding and shall be executed and construed and
its provisions enforced and administered in accordance with the laws of the
State of Minnesota.  The jurisdiction and venue for any disputes arising under,
or any action brought to enforce (or otherwise relating to), this Agreement will
be exclusively in the courts in the State of Minnesota, City and County of St.
Paul, including the Federal Courts located therein (should Federal jurisdiction
exist).  The parties consent to and submit to the personal jurisdiction and
venue of courts of Minnesota and irrevocably waive any claim or argument that
the courts in Minnesota are an inconvenient forum.  The Participant agrees to
accept service of any court filings and process by delivery to his or her most
current home address on record with the Company via first class mail or other
nationally recognized overnight delivery provider, or by any third party
regularly engaged in the service of process.  As consideration for and by
accepting the Award, the Participant agrees that the Governing Law and Forum for
Disputes provision of this Section 20 shall supersede any governing law, forum
or similar provisions contained or referenced in any prior equity award made by
the Company to the Participant, and, accordingly, such prior equity award shall
become subject to the terms and conditions of the Governing Law and Forum for
Disputes provisions of this Section 20.

 

7

--------------------------------------------------------------------------------

 

EXHIBIT A

 

AWARD RULES

TO TRAVELERS’ PERFORMANCE SHARES AWARD NOTIFICATION AND AGREEMENT

 

When you leave the Company

 

References to “you” or “your” are to the Participant. “Termination Date” is
defined in Section 9(a) of the Award Agreement and means the date of the
conclusion of your employment with the Traveler Group (whether voluntary or
involuntary) as reflected on the books and records of the Travelers Group.

 

If you terminate your employment or if there is a break in your employment, your
Award may be cancelled before the end of the Performance Period and the vesting
and settlement of your Award may be affected.

 

The provisions in the chart below apply to Awards granted under the Plan.
Special rules apply for vesting and settlement of your Award in cases of
termination of employment if you satisfy certain age and years of service
requirements (“Retirement Rule”), as set forth in “Retirement Rule” below.

 

If You:

 

Here’s What Happens to Your Award:

Resign (but do not meet the Retirement Rule)

 

Your rights under the Award are cancelled and your right to the Performance
Shares is forfeited.

 

 

 

Become disabled (as defined under the Company’s applicable long-term disability
plan)

 

You will be entitled to receive the number of shares of Common Stock you would
have received, if any, if your employment had not terminated due to disability,
multiplied by a fraction equal to the number of days from the first day of the
Performance Period to the Termination Date, divided by the total number of days
in the Performance Period. Any such shares will be received at the time of
settlement of the Performance Shares after the end of the Performance Period.

 

 

 

Take an approved personal leave of absence approved by the Company under its
Personal Leave Policy

 

Your rights under the Award continue when you are on such leave of absence for
up to three months. Once your approved leave of absence exceeds three months,
your rights under the Award are suspended until you return to work with the
Company and remain actively employed for 30 calendar days, after which your
rights under the Award will be restored retroactively. If you terminate
employment during the leave for any reason, the applicable termination of
employment provisions will apply. If your personal leave of absence exceeds one
year, your rights under the Award are cancelled and your right to the
Performance Shares is forfeited.

 

 

 

Are on an approved family leave, medical leave, dependent care leave, military
leave, or other statutory leave of absence

 

Your rights under the Award continue when you are on such leave of absence.

 

 

 

Die while employed or following employment while your Award is outstanding

 

Your estate will be entitled to receive a number of shares of Common Stock equal
to the initial number of Performance Shares set forth at the beginning of the
Award, plus any Performance Shares credited as dividend equivalents in
connection with the dividends paid or payable as of the date of your death,
multiplied by a fraction equal to the number of days in the Performance Period
from the first day of the Performance Period to your date of death, divided by
the total number of days in the Performance Period. Any such shares will be
delivered as

 

8

--------------------------------------------------------------------------------


 

 

 

soon as administratively possible following your death. No Performance Shares
shall be credited with respect to any cash dividends paid by the Company after
the date of the Participant’s death but prior to the distribution with respect
to Performance Shares already credited to the Participant’s account.

 

 

 

Are terminated involuntarily for gross misconduct or for cause*

 

Your rights under the Award are cancelled and your right to the Performance
Shares is forfeited.

 

 

 

Are terminated involuntarily other than for gross misconduct or for cause
(including under the Company’s applicable separation pay plan or any successor
or comparable arrangement)

 

Your rights under the Award are cancelled and your right to the Performance
Shares is forfeited.

 

 

 

While employed and at any time during the Restricted Period, breach the
Non-Solicitation Conditions and/or the POE Agreement

 

As set forth in Section 10 of the Award Agreement, in addition to all rights and
remedies available to the Company at law and in equity (including the above
rights and remedies relating to involuntary termination), you will immediately
forfeit any award to you under the Award Agreement that has not yet been paid,
settled or vested. The Company may also recapture from you any and all
compensatory value that you received for the last 12 months of your employment
and through the end of the Restricted Period from any such award (including the
amount of any cash payment or Common Stock distribution made to you upon
settlement of the Award, or sale or transfer of the Common Stock, and/or the
amount included as compensation in your taxable income upon settlement of the
Award). You will promptly pay the full amount due upon demand, in the form of
cash or shares of Common Stock at current Fair Market Value.

 

--------------------------------------------------------------------------------

*                 The Committee, in its sole discretion, determines what
constitutes “gross misconduct” and “cause.”

 

Retirement Rule

 

If, as of your Termination Date, you are at least (i) age 65, (ii) age 62 with
one or more full years of service, or (iii) age 55 with 10 or more full years of
service, then you meet the “Retirement Rule.”

 

If you are terminated under the Company’s applicable separation pay plan or any
successor or comparable arrangement, if any, your Termination Date for purposes
of determining whether you qualify under the Retirement Rule is your last day of
active employment with the Company.

 

The Retirement Rule does not apply if you were involuntarily terminated for
gross misconduct or for cause. If you retire and do not meet the Retirement
Rule, you will be considered to have resigned.

 

If You:

 

 

 

 

 

Meet the Retirement Rule

 

You will be entitled to receive a number of shares of Common Stock equal to the
shares you would have received, if any, if your employment had not terminated
due to retirement in accordance with the Retirement Rule, multiplied by a
fraction equal to the number of days from the first day of the Performance
Period to the Termination Date, divided by the total number of days in the
Performance Period. Any such shares will be received at the time of settlement
of the Performance Shares after the end of the Performance Period. You will have
a right to payment under the Retirement Rule provided that, prior to the time of
settlement, you do not engage in any activities that compete with the business
operations of the Travelers Group, including, but not limited to, working for
another

 

9

--------------------------------------------------------------------------------


 

 

 

insurance company engaged in the property casualty insurance business as either
an employee or independent contractor. You are not subject to this non-compete
provision if you are terminated involuntarily, but you remain subject to
Sections 9 and 10 of the Award Agreement, and the POE Agreement.

 

When called for under the above rules, as a condition to receiving payment, you
will be required to certify to the Company that you have not engaged in any
activities that compete with the business operations of the Travelers Group
since your Termination Date, and provide such other evidence of your compliance
with the Retirement Rule as the Company may require.

 

10

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PERFORMANCE SHARES VESTING GRID

TO TRAVELERS’ PERFORMANCE SHARES AWARD NOTIFICATION AND AGREEMENT

 

 

Performance Period ROE*

 

% of Performance Shares Vested

 

 

>14.0%

 

130%

(Maximum)

 

 

13.5

 

120

 

 

 

12.5

 

110

 

 

 

9.0

 

100

 

 

 

8.0

 

75

 

 

 

7.0

 

50

(Threshold)

 

 

< 7.0

 

0

 

 

 

--------------------------------------------------------------------------------

*                 For any Performance Period ROE (as defined below) that is at
least 7.0%, but falls between two Performance Period ROE performance levels, the
percentage of Performance Shares vested shall be interpolated (for example, if
Performance Period ROE is 13.0%, 115% of the Performance Shares would be
vested).

 

Definitions:

 

“Performance Period ROE” is defined as the sum of the Adjusted ROE for each of
the three years in the Performance Period, divided by three.

 

“Adjusted ROE” is defined as Adjusted Operating Income divided by Adjusted
Shareholders’ Equity.

 

“Adjusted Operating Income” for each year in the Performance Period is defined
as the Company’s net income from continuing operations as reported in the
Company’s financial statements (including accompanying footnotes and
management’s discussion and analysis), adjusted as set forth in the immediately
following sentence. In calculating Adjusted Operating Income, net income from
continuing operations shall be adjusted as follows: first (A) remove the
after-tax effects of the following items: (i) losses (net of reinsurance) from
catastrophes (as designated by the Insurance Service Office’s Property Claims
Service Group, the Lloyd’s Claim Office, Swiss Reinsurance Company’s sigma
report, or a comparable report or organization generally recognized by the
insurance industry, and reported by the Company as a catastrophe); asbestos and
environmental reserve charges (or releases); net realized investment gains or
losses in the fixed maturities and real estate portfolios; and (ii) 
extraordinary items, the cumulative effect of accounting changes and federal
income tax rate changes, and restructuring charges, each as defined by generally
accepted accounting principles in the United States, and each as reported in the
Company’s financial statements (including accompanying footnotes and
management’s discussion and analysis); (B) reduced, as to the first year in the
Performance Period (20XX), by $XXXXXX, as to the second year in the Performance
Period (20XX), by $XXXXXX times the ratio of: the Company’s 20XX consolidated
personal lines homeowners net written premium plus commercial lines property net
written premium plus 50% of commercial lines multi peril net written premium
divided by the Company’s 20XX consolidated personal lines homeowners net written
premium plus commercial lines property net written premium plus 50% of
commercial lines multi peril net written premium, and as to the third year in
the Performance Period (20XX), by $XXXXXX times the ratio of: the Company’s 20XX
consolidated personal lines homeowners net written premium plus commercial lines
property net written premium plus 50% of commercial lines multi peril net
written premium divided by the Company’s 20XX consolidated personal lines
homeowners net written premium plus commercial lines property net written
premium plus 50% of commercial lines multi peril net written premium; and
(C) reduced by an amount intended, as of the date of this award, to approximate
historical levels of credit losses (on an after-tax basis) associated with the
Company’s fixed income investments, determined by (i) multiplying a fixed
factor, expressed as 2.25 basis points, by the amortized cost of the Company’s
fixed maturity investment portfolio at the beginning of each quarter during the
relevant year in the Performance Period and (ii) adding the after-tax sum of the
amounts resulting from (i) for such year in the Performance Period.

 

11

--------------------------------------------------------------------------------


 

“Adjusted Shareholders’ Equity” for each year in the Performance Period is
defined as the sum of the Company’s total common stockholders’ equity as
reported in the Company’s balance sheet as of the beginning and end of the year
(excluding net unrealized appreciation or depreciation of investments and
adjusted as set forth in the immediately following sentence), divided by two. In
calculating Adjusted Shareholders’ Equity, the Company’s total common
shareholders’ equity as of the beginning and end of the year shall be adjusted
to remove the cumulative after-tax impact of the following items during the
Performance Period: (i) discontinued operations and (ii) the adjustments and
reductions made in calculating Adjusted Operating Income.

 

12

--------------------------------------------------------------------------------
